DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response filed 31 January 2022.  Claims 1 and 3-8 are currently under consideration.  No claims have been amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 11-13 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further consideration, it is agreed that the combination of Xia and Deem fails to render the claims as obvious.  Xia fails to disclose anything regarding the dimensions of the antenna or how close to the targeted site the antenna is positioned.  Thus, while the wavelengths taught by Xia do include very large distances such that the antenna would act a near field where the near field is defined generally as being less or significantly less than one wavelength, Xia’s disclosure does not necessarily provide a near field as specifically defined in the claim.  Further, although this equation for defining a near-field .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791